In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. 3, No. 262971; to the Court of Appeal, Second Circuit, No. 48317-KH.
Writ granted. The order of the court of appeal is reversed to the extent that it granted relief and ordered the district court to conduct an evidentiary hearing. The order of the district court dismissing all claims for post-conviction relief upon the pleadings is reinstated. See La. C.Cr.P. art. 929(A); State ex rel. Tassin v. Whitley, 602 So.2d 721, 722 (La.1992).